Name: Commission Regulation (EEC) No 3961/87 of 22 December 1987 fixing the quotas for 1988 applying to imports into Spain of beef and veal products from third countries
 Type: Regulation
 Subject Matter: cooperation policy;  international trade;  Europe;  trade policy
 Date Published: nan

 No L 371 /36 Official Journal of the European Communities 30 . 12. 87 COMMISSION REGULATION (EEC) No 3961/87 of 22 December 1987 fixing the quotas for 1988 applying to imports into Spain of beef and veal products from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down rules for the application of quantitative restrictions on imports into Spain of certain agricultural products from third countries ('), and in parti ­ cular Articles 1 (3) and 3 thereof, Whereas, pursuant to Article 77 of the Act of Accession , Spain may, until 31 December 1995, apply quantitative restrictions on imports from third countries ; whereas the said restrictions concern products which are subject to the supplementary trade mechanism in the case of beef and veal ; whereas the initial quotas in volume were fixed in respect of each product or group of products by Commis ­ sion Regulation (EEC) No 1870/86 (2) ; whereas the quota for 1987 was fixed by Commission Regulation (EEC) No 218/87 (3); Whereas the quotas for 1988 should be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 1 . The quotas for 1988 applying to imports into Spain of beef and veal products from third countries, referred to in Annex III to Regulation (EEC) No 491 /86, are fixed in the Annex to this Regulation . 2. Articles 1 (3), 2 and 3 of Regulation (EEC) No 1870/86 shall remain applicable. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 1 . 3 . 1986, p . 25 . (2 OJ No L 162, 1 . 8 . 1986, p . 16 . (3) OJ No L 24, 27 . 1 . 1987, p. 7. No L 371 /3730 . 12. 87 Official Journal of the European Communities ANNEX Group CN code Description Quotas 1988 1 0102 90 Live animals of the bovine species other than pure-bred breeding animals and animals for bullfights (head) 370 0201 10 0201 20 0201 30 2 3  Meat of animals of the bovine species , fresh or chilled, bone in  Meat of animals of the bovine species, fresh or chilled, boneless (tonnes equivalent carcase weight) 560 4 5 0202 10 0202 20 0202 30 Meat of animals of the bovine species , frozen, bone in Meat of animals of the bovine species, frozen, boneless (tonnes equivalent carcase weight) 1 690 6  Edible offal of animals of the bovine species fresh, chilled or frozen0206 10 91 0206 10 95 0206 10 99 0206 21 00 0206 22 90 0206 29 91 0206 29 99 7 8 0210 20 10 0210 20 90 0210 90 41 0210 90 49 0210 90 90 Meat and edible offal , salted, in brine, dried or smoked, bone in Meat and edible offal , salted or in brine, dried or smoked, edible flours and meals of meat or meat offal , boneless (tonnes equivalent carcase weight) . 3 320